1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's Appeal brief filed on November 29, 2021 is acknowledged. 
3. 	 Claims 1 – 22 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests the prior art fails to teaches or suggests a network jack comprising a first set of conductive leads disposed in a first side of a central bar, and a second set of conductive leads disposed in on a second side of the central bar, the central bar is disposed in the interior, and spaced part from a plurality of walls, an outer housing disposed on the connector housing, a circuit board disposed within the housing and electrically connecting the conductive leads to a plurality of transformer, common-mode chokes, filter circuitry; the circuit board supporting a plurality of transformers and a plurality of common-mode chokes and filter circuitry, the circuit board providing at least a portion of an electrical connection between the conductive leads and the transformers and common mode chokes and filter circuitry.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831